UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6794


JUAN CARLOS OLIVO RAMIREZ,

                Petitioner - Appellant,

          v.

FRANK PERRY, Secretary NC Department of Public Safety,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:16-cv-00484-CCE-LPA)


Submitted:   September 13, 2016          Decided:   September 15, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juan Carlos Olivo Ramirez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Juan Carlos Olivo Ramirez seeks to appeal the magistrate

judge’s recommendation to deny relief on Ramirez’s 28 U.S.C. § 2254

(2012) petition.     This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).    The order Ramirez seeks to appeal is neither a final

order   nor   an   appealable   interlocutory   or   collateral   order.

Accordingly, we dismiss the appeal for lack of jurisdiction.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                              DISMISSED




                                    2